DETAILED ACTION
This is in response to the application filed on April 8, 2021 in which claims 21 – 40 are presented for examination (after preliminary amendment of 6/16/2021).
Status of Claims
Claims 21 – 40 are pending, of which claims 21, 28, and 35 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: paragraphs
[0007], [0017], and [0027] all state ‘calculating a characteristic-level compatibility score for each combination of one user device characteristic from the set of user device characteristics pair and one data structure characteristic from the set of data structure characteristics.’ The examiner recommends amending these paragraphs to state ‘calculating a characteristic-level compatibility score for each combination pair of one
user device characteristic from the set of user device characteristics
structure characteristic from the set of data structure characteristics’ or the like. Appropriate correction is required.

Claim Objections
Claims 23, 24, 30, 31, 37, and 38 are objected to because of the following informalities:  claims 23, 30, and 37 refer to “the data structure having a greatest indication of relative compatibility to the user device.”  However, no previous claim limitation describes a data structure having a greatest indication of relative compatibility to the user device.  The examiner recommends amending claims 23, 30, and 37 to state “ a data structure having a greatest indication of relative compatibility to the user device.”  Claims 24, 31, and 38 inherit this objection based on their dependency.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23 – 25, 27, 28, 30 – 32, 34, 35, and 37 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Morel et al., U.S. Patent Application 2014/0337127 (hereinafter referred to as Morel) in view of Bagherjeiran et al., U.S. Patent Application 2012/0047020 (hereinafter referred to as Bagherjeiran), further in view of Bhalgat et al., U.S. Patent Application 2016/0379250 (hereinafter referred to as Bhalgat).

Referring to claim 21, Morel discloses “A method for determining compatibility of a data structure in relation to a user device” (Fig. 2 and [0056] client bridge identifies ads that are compatible to devices), “the method comprising: retrieving a plurality of predefined data structure characteristics associated with the data structure” ([0040] – [0041] analyze available advertisements to find advertisements with parameters and formats suitable for the user device); “receiving” “data defining” “the user device” (Fig. 2 and [0069] client bridge receiving user device characteristics); “generating” “a compatibility score for the data structure and the user device” ([0005] context of the client includes runtime environment, network conditions, display capabilities. Selecting ads based on the client’s capability. [0041] analyze available advertisements to find advertisement sets with parameters and formats suitable for the user device, scores and each combination score).
	Morel does not appear to explicitly disclose “receiving historical data defining a user interest set associated with a user of the user device; calculating a set of characteristic-level compatibility scores based on the plurality of predefined data structure characteristics and the user interest set.”
	However, Bagherjeiran discloses “receiving historical data defining a user interest set associated with a user of the user device” ([0032] User features data may include user profiles, search information, web page viewing/selection information, advertisement viewing/selection information, etc. as compiled over predetermined time periods. The user feature analyzer 208 may use this historical data to learn mapping models for mapping user profile information to contextual information); “calculating a set of characteristic-level compatibility scores based on the plurality of predefined data structure characteristics and the user interest set” ([0032] User features data may include user profiles, search information, web page viewing/selection information, advertisement viewing/selection information, etc. as compiled over predetermined time periods. The user feature analyzer 208 may use this historical data to learn mapping models for mapping user profile information to contextual information. Also, [0057] point-wise information calculated in every combination as to rank the most strongly associated pairs).
	As above, Morel discloses generating a compatibility score for a data structure and a user device.  Also, as above, Bagherjeiran discloses calculating a set of characteristic-level compatibility scores.  
It would have been obvious to one of ordinary skill in the art to include Bagherjeiran’s complete and extensive point-wise information calculated in every combination with Morel’s generation of a compatibility score.  In other words, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to include a method step of “generating, based at least in part on the set of characteristic-level compatibility scores, a compatibility score for the data structure and the user device.”  
Bagherjeiran’s complete and extensive calculation of every combination ensure that no assumptions or guesses are made.  Each possible combination is given a score and.  Morel’s compatibility scores would then be based on the extensive and complete calculations.
Morel and Bagherjeiran are analogous art because they are from the same field of endeavor, which is user targeted advertising.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morel and Bagherjeiran before him or her, to modify the teachings of Morel to include the teachings of Bagherjeiran so that each possible combination pair of user device characteristics and data structure characteristics is scored/ranked.
The motivation for doing so would have been to find the strongest associations among the user and ads (as stated by Bagherjeiran at [0057]) so that advertisements can be tailored to the specific interests and/or characteristics of the user (as stated by Bagherjeiran at [0061]).
Neither Morel nor Bagherjeiran appears to explicitly disclose “in an instance in which the compatibility score is above a predetermined threshold, outputting an indication of the data structure via an interface of the user device.”
	However, Bhalgat discloses “in an instance in which the compatibility score is above a predetermined threshold, outputting an indication of the data structure via an interface of the user device” ([0035] A content item eligible for presentation to the user is a content item associated with at least a threshold number of targeting criteria satisfied by characteristics of the user. [0049] the system "identifies 305 ad requests including at least a threshold number of targeting criteria satisfied by characteristics of the user as eligible for presentation to the user." [0059] Based at least in part on scores for content items, including ad requests, and scores for one or more sets of candidate ad requests, the social networking system 140 selects 320 content for inclusion the feed for presentation to the user. As described above in conjunction with FIG. 2, the social networking system 140 may rank content items, ad requests, and sets of ad requests in a unified ranking based at least in part on their scores and select 320 ad requests, content items, or sets of ad requests having at least a threshold position in the ranking for inclusion in the feed).
Morel, Bagherjeiran, and Bhalgat are analogous art because they are from the same field of endeavor, which is user targeted advertising.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morel, Bagherjeiran, and Bhalgat before him or her, to modify the teachings of Morel and Bagherjeiran to include the teachings of Bhalgat so that when a compatibility score is above a predetermined threshold, outputting an indication of the data structure on the user device.
The motivation for doing so would have been to ensure that advertisements presented to the user are at least above a threshold of relevancy.
Therefore, it would have been obvious to combine Bhalgat with Morel and Bagherjeiran to obtain the invention as specified in the instant claim.

	As per claim 23, Bhalgat discloses “identifying a compatible data structure set associated with the data structure having a greatest indication of relative compatibility to the user device; and outputting an indication of at least one data structure of the compatible data structure set to the interface of the user device” ([0049] the system "identifies 305 ad requests including at least a threshold number of targeting criteria satisfied by characteristics of the user as eligible for presentation to the user." [0059] Based at least in part on scores for content items, including ad requests, and scores for one or more sets of candidate ad requests, the social networking system 140 selects 320 content for inclusion the feed for presentation to the user. As described above in conjunction with FIG. 2, the social networking system 140 may rank content items, ad requests, and sets of ad requests in a unified ranking based at least in part on their scores and select 320 ad requests, content items, or sets of ad requests having at least a threshold position in the ranking for inclusion in the feed).

	As per claim 24, Morel, Bagherjeiran, and Bhalgat disclose “the indication of the data structure and the indication of the least one data structure of the compatible data structure set comprise promotions” (Morel - Fig. 4 412 determine sets of compatible ad characteristics (compatible with device capabilities), followed by 422 categorize ads and determine a set of available ads compatible with device.  Bagherjeiran – Abstract contextual selection of advertisements for displaying and [0002] promoting of products via advertising.  Bhalgat – [0037] "Additionally, one or more advertisement requests (“ad requests”) may be retrieved from the ad request store 230. The retrieved stories, ad requests, or other content items, are analyzed by the content selection module 235 to identify candidate content items, including ad requests, eligible for presentation to the user").
	
	As per claim 25, Bagherjeiran discloses “calculating the set of characteristic-level compatibility scores comprises calculating a characteristic-level compatibility score for each combination of one user interest from the user interest set and one data structure characteristic from the set of predefined data structure characteristics” ([0032] User features data may include user profiles, search information, web page viewing/selection information, advertisement viewing/selection information, etc. as compiled over predetermined time periods. The user feature analyzer 208 may use this historical data to learn mapping models for mapping user profile information to contextual information. Also, [0057] point-wise information calculated in every combination as to rank the most strongly associated pairs).

	As per claim 27, Bagherjeiran discloses “the user interest set is determined based on a user interaction set” ([0038] historical user activity including visits to web pages, search query information, advertisement views and clicks).
Also, Bhalgat discloses “the user interest set is determined based on a user interaction set” (action log [0022]).

Referring to claim 28, claim 21 recites the corresponding limitations as that of claim 28.  Therefore, the rejection of claim 21 applies to claim 28. 
Further, Morel discloses “An apparatus for determining compatibility of a data structure in relation to a user device, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to” carry out the method of claim 21 ([0071] - [0078] non-transitory computer-readable storage medium storing instructions for processors to execute).

Note, claim 30 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 30.

Note, claim 31 recites the corresponding limitations of claim 24.  Therefore, the rejection of claim 24 applies to claim 31.

Note, claim 32 recites the corresponding limitations of claim 25.  Therefore, the rejection of claim 25 applies to claim 32.

Note, claim 34 recites the corresponding limitations of claim 27.  Therefore, the rejection of claim 27 applies to claim 34.

Referring to claim 35, claim 21 recites the corresponding limitations as that of claim 35.  Therefore, the rejection of claim 21 applies to claim 35. 
Further, Morel discloses “A computer program product determining compatibility of a data structure in relation to a user device, the computer program product comprising at least one non-transitory computer-readable storage medium storing program instructions that, when executed, cause an apparatus to” carry out the method of claim 21 ([0071] - [0078] non-transitory computer-readable storage medium storing instructions for processors to execute).

Note, claim 37 recites the corresponding limitations of claim 23.  Therefore, the rejection of claim 23 applies to claim 37.

Note, claim 38 recites the corresponding limitations of claim 24.  Therefore, the rejection of claim 24 applies to claim 38.

Note, claim 39 recites the corresponding limitations of claim 25.  Therefore, the rejection of claim 25 applies to claim 39.

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Morel in view of Bagherjeiran, further in view of Bhalgat, and further in view of Glover et al., U.S. Patent Application 2017/0053314 (hereinafter referred to as Glover).

As per claim 22, Applicants define “contextual information” in [0052] as the physical context of a device, with examples given as location, accelerator/gyroscope data, environmental conditions, time of day, day of the week, etc.  
Neither Morel nor Bagherjeiran nor Bhalgat appears to explicitly disclose “the compatibility score is determined based at least in part on contextual information determined from the historical data.”
However, Glover teaches another ad presenting method wherein “the compatibility score is determined based at least in part on contextual information determined from the historical data” ([0037] 'contextual data' = location, search history, [0046] using stored sensor measurements in ad request, [0087-88] location, time of day used to select ads).
Morel, Bagherjeiran, Bhalgat, and Glover are analogous art because they are from the same field of endeavor, which is user targeted advertising.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morel, Bagherjeiran, Bhalgat, and Glover before him or her, to modify the teachings of Morel, Bagherjeiran, and Bhalgat to include the teachings of Glover so that the compatibility score is determined based at least in part on contextual information determined from the historical data.
The motivation for doing so would have been to use the contextual information for a constraint-based search in order to find more relevant ads (as described in [0088] of Glover).
Therefore, it would have been obvious to combine Glover with Morel, Bagherjeiran, and Bhalgat to obtain the invention as specified in the instant claim.

Note, claim 29 recites the corresponding limitations of claim 22.  Therefore, the rejection of claim 22 applies to claim 29.

Note, claim 36 recites the corresponding limitations of claim 22.  Therefore, the rejection of claim 22 applies to claim 36.

Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Morel in view of Bagherjeiran, further in view of Bhalgat, and further in view of Sweeney et al., U.S. Patent Application 2013/0007124 (hereinafter referred to as Sweeney).

As per claim 26, as above, Bagherjeiran discloses “each of the set of characteristic-level compatibility scores is determined” ([0032] User features data may include user profiles, search information, web page viewing/selection information, advertisement viewing/selection information, etc. as compiled over predetermined time periods. The user feature analyzer 208 may use this historical data to learn mapping models for mapping user profile information to contextual information. Also, [0057] point-wise information calculated in every combination as to rank the most strongly associated pairs).
Neither Morel nor Bagherjeiran nor Bhalgat appears to explicitly disclose “each of the set of characteristic-level compatibility scores is determined using a modified jaccard similarity score and by further applying a normalization algorithm to each of the calculated modified jaccard similarity scores.”
However, Sweeney discloses another method for determining relevant advertisements to display to a user ([0009] and [0041]) including scores being “determined using a modified jaccard similarity score and by further applying a normalization algorithm to each of the calculated modified jaccard similarity scores” ([0116] measure of relevance using Jaccard, [0130] the Jaccard score provides an indication of how interconnected two concepts may be in the semantic network, which, in turn, may be an indication of the relevance of the two concepts.  Also, [0147] values calculated in the process of computing the statistical coherence score may be normalized).
Morel, Bagherjeiran, Bhalgat, and Sweeney are analogous art because they are from the same field of endeavor, which is user targeted advertising.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Morel, Bagherjeiran, Bhalgat, and Sweeney before him or her, to modify the teachings of Morel, Bagherjeiran, and Bhalgat to include the teachings of Sweeney so that scores are determined using a modified jaccard similarity score and by further applying a normalization algorithm to each of the calculated modified jaccard similarity scores.
The motivation for doing so would have been to provide a means for comparing different similarity values based on a scale (as stated in ‘The Problem of Normalization and a Normalized Similarity Measure by Online Data’ by Attig et al. in the Abstract and Introduction).
Therefore, it would have been obvious to combine Sweeney with Morel, Bagherjeiran, and Bhalgat to obtain the invention as specified in the instant claim.

Note, claim 33 recites the corresponding limitations of claim 26.  Therefore, the rejection of claim 26 applies to claim 33.

Note, claim 40 recites the corresponding limitations of claim 26.  Therefore, the rejection of claim 26 applies to claim 40.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20160253710 teaches a content selector 208 receiving content 206 and retrieving from the User Profile consumption preferences, comparing, determining a match level indicator, and a threshold that must be exceeded by the match level indicator in order to be provided the content.
	U.S. Patent Application 20180158100 teaches if the offer engine 220 recalculates the offer's affinity score past a given threshold (e.g., in response to determining that the user is approaching the store), the offer engine 220 can mark the offer as urgent and/or suitable for a push alert to the user via the user's personal computing device.
U.S. Patent Application 20150186931 teaches obtaining and then matching a degree of similarity between desired traits that the advertiser may have specified or may be seeking to achieve and an aggregate of properties or traits obtained from the overall trend of the reviewed pins, boards, historical data, etc. This matching or comparing of similarities may be performed by relevance logic using Jaccard Similarity Coefficient.
Other relevant art teaching using Jaccard similarity score to find relevant advertisements include U.S. Patent Applications 20220222729, 20210201351, 20210152866, 20170372204, 20120150874, 20120143880, 20150006286, 20150006294, 20150006295, 20120185340, 20120179642, 20110258054.
Machine Translation of Chinese Patent Application CN 108830416 A teaches using Jaccard similarity score to find relevant advertisements.
‘A Modified Similarity Measure for Improving Accuracy of User-Based Collaborative Filtering’ by Nadia F. AL-Bakri et al., 2018 teaches using similarity measures when recommending what to buy.
‘The Problem of Normalization and a Normalized Similarity Measure by Online Data’ by Anja Attig et al., 2011 teaches normalizing similarity measurements.
‘Unilateral Jaccard Similarity Coefficient’ by Julio Santisteban et al., 2015 teaches using a modified version of Jaccard Similarity coefficient for problems related to classification, clustering, and retrieval.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184